Order, Supreme Court, New York County (Rob*232ert Lippmann, J.), entered on or about September 8, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, a passenger on defendant Manhattan and Bronx Surface Transit Operating Authority’s bus who was stabbed by another passenger, was owed no special duty of care by defendant to protect her from this sudden and unforeseeable assault, notwithstanding the assailant’s disorderly behavior prior to the assault, and thus cannot hold defendant liable therefor (Weiner v Metropolitan Transp. Auth., 55 NY2d 175; see also, Falcone v Manhattan & Bronx Surface Tr. Operating Auth., 166 AD2d 271). Nor does an issue exist as to whether the bus driver, who pursued and captured the assailant, unreasonably failed to summon aid (cf., Crosland v New York City Tr. Auth., 68 NY2d 165). Concur—Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.